UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 3, 2015 CARBON SCIENCES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-54817 20-5451302 (Commission File Number) (I.R.S. Employer Identification No.) 5511C Ekwill Street, Santa Barbara, California (Address of principal executive offices) (Zip Code) (805) 456-7000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) SECTION 5.CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02.Departure of Directors and Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Mr. Dan Nethercott resigned as a director of Carbon Sciences, Inc., a Nevada corporation (the “Company”), effective on January 3, 2015, and the Company accepted Mr. Nethercott’s resignation.Mr. Nethercott resigned voluntarily for personal reasons. SECTION 9. FINANCIAL STATEMENTS, PRO FORMA FINANCIALS & EXHIBITS (d) Exhibits 99.1Resignation Notice from Dan Nethercott, dated January 3 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CARBON SCIENCES, INC. (Registrant) Date: January 6, 2015 /s/ William E. Beifuss, Jr. William E. Beifuss, Jr., Chief Executive Officer
